                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

RUSSELL DEFREITAS,
      Petitioner,                                          Civil Action No. 6:19-077-KKC

v.                                                          MEMORANDUM OPINION
                                                                AND ORDER

GREGORY KIZZIAH, Warden,
      Respondent.


                                       *** *** *** ***

       Russell DeFreitas is an inmate at the United States Penitentiary – McCreary in Pine Knot,

Kentucky. Proceeding without a lawyer, DeFreitas filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. [R. 1]. This matter is now before the Court on initial screening

pursuant to 28 U.S.C. § 2243. See Alexander v. Northern Bureau of Prisons, 419 F. App’x 544,

545 (6th Cir. 2011). For the reasons set forth below, the Court will deny DeFreitas’s petition.

       In 2010, a jury convicted DeFreitas of conspiracy to bomb a public transportation system,

conspiracy to destroy a building by fire or explosive, conspiracy to attack aircraft and aircraft

material, conspiracy to destroy international airport facilities, conspiracy to attack a mass

transportation facility, and surveillance of a mass transportation facility. See United States v.

DeFreitas, No. 1:07-cr-543 at R. 426 (E.D.N.Y. 2010). The trial court then sentenced DeFreitas

to life in prison. See id. at R. 525. DeFreitas filed a direct appeal, but the United States Court of

Appeals for the Second Circuit affirmed the trial court’s judgments. See id. at R. 705. To date, it

appears that DeFreitas has not yet properly filed a motion to vacate his sentence pursuant to 28

U.S.C. § 2255.
       DeFreitas has now filed a § 2241 petition with this Court. [R. 1]. In DeFreitas’s own words,

he asserts the following three claims:

       1. Government’s violated and trial court’s lacked Article III’s accepted-
          ABSENCE unanimous jury’s verdict finding, beyond a reasonable doubt,
          petitioner’s actual innocence conduct, violated any statutory charging
          element(s) or fact(s) denied jury trial, prohibits double jeopardy retrial, and
          sentencing jurisdiction by impeached verdict;

       2. Defense trial counsel’(s) cause, as prejudice, ineffectiveness not OBJECTION,
          DEMANDING, to petitioner’s actual innocence conduct, after court’s
          acceptance of ABSENCE unanimous jury’s verdict finding any statutory
          charging element(s) reflected by indictment violated and denied trial by jury’s
          verdict.

       3. Defense appellate counsel’s cause, as prejudice, ineffectiveness not raising or
          arguing trial counsel’(s) ineffectiveness not OBJECTION, as DEMANDING,
          to petitioner’s actual innocence, after acceptance of ABSENCE unanimous
          jury’s verdict finding any statutory charging element(s) reflected by indictment
          violated and denied jury trial on direct appeal.

[R. 1 at 5, 13, 17]. DeFreitas cites numerous United States Supreme Court and federal circuit court

cases to support his petition. Ultimately, DeFreitas is challenging the validity of his criminal

convictions and corresponding sentence.

       DeFreitas’s § 2241 petition, however, constitutes an impermissible collateral attack on his

underlying convictions and sentence. While a federal prisoner may challenge the legality of his

convictions and sentence on direct appeal and in a § 2255 motion, he generally may not do so in a

§ 2241 petition. See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (explaining the

distinction between a § 2255 motion and a § 2241 petition). After all, a § 2241 petition is usually

only a vehicle for challenges to actions taken by prison officials that affect the way the prisoner’s

sentence is being carried out, such as computing sentence credits or determining parole eligibility.

See Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009). Simply put, DeFreitas cannot use

a § 2241 petition as a way of challenging his underlying convictions and sentence.
                                                 2
       To be sure, there are limited exceptions under which federal prisoners have been permitted

to challenge the validity of their convictions or sentences in a § 2241 petition. However, the United

States Court of Appeals for the Sixth Circuit has explained that a prisoner can only proceed in this

manner if he can demonstrate that an intervening change in statutory law establishes his actual

innocence, see Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012), or shows that his sentence

was improperly enhanced, see Hill v. Masters, 836 F.3d 591, 599-600 (6th Cir. 2016). In this case,

DeFreitas has not made such a showing. Instead, DeFreitas is trying to litigate claims that are only

appropriate on direct appeal and in a § 2255 motion.

       Accordingly, it is ORDERED that:

       1. DeFreitas’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

           DENIED.

       2. This action is DISMISSED and STRICKEN from the Court’s docket.

       3. A corresponding Judgment will be entered this date.

       Dated April 10, 2019.




                                                 3
